vNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

The rejection under 35 USC 112 (b) and  over Granger-Jones (US2013/0043962) are withdrawn in view of the amendments to the claims. 

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 USC 102 (a((2) as being anticipated by Chai (CN111130503).  
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1,Chai discloses the circuit as shown on Figures 1-5 comprising:
- a first attenuation cell (301) to an nth attenuation cell (304) connected in parallel to each other through a transmission line, wherein each of the first to nth attenuation cells  includes a plurality of switch elements (311, 314, 317, 320) connected in parallel to each other, wherein the plurality of switch elements are connected to the transmission line through one contact point,
 wherein each of the plurality of switch elements is an N-type transistor that is any one of an N-tvpe FET , and wherein each drain of the plurality of switch elements included in the first to nth attenuation cells is connected to the transmission line through one contact point, and each source of the plurality of switch elements included in the first to nth attenuation cells is connected to a ground, see Figure 5. 
 Regarding to claim 2, wherein  each of the  first to nth attenuation cells has a multi-attenuation state, and wherein the plurality of switch elements included in each of the  first to nth attenuation cells are selectively turned on according to an attenuation state.  

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3-4 are rejected under 35 USC 103 (b) as being unpatentable over Chai (CN111130503).  
         Chai discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the plurality of switch elements included in each of the  first to nth attenuation cells are turned off as a default, wherein any one of the plurality of switch elements is selectively turned on according to the attenuation state to attenuate  a signal, and wherein  sizes of the plurality of switch elements are different from each other as called for claims 3-4.  
           However, a skilled realizes that the attenuator of Chai is the controllable attenuator comprising a plurality of all switch elements connected in series and each switch element selectively contributes  a predetermined attenuation to the attenuator.   The size of the switches (transistors) also introduces an on-resistance that contributes to the attenuation of the attenuator. Thus, selecting the sizes for the transistors and selectively switching the switch elements for providing a desired attenuation as claimed is considered to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Chai is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the size of the transistors and selectively switching on/off the switch elements of Chai as clamed  for the purpose of  to accommodate with a requirement of a predetermined system.

Response to Applicant’s Arguments
	
           The applicant’s arguments over Granger-Jones (US2013/0043962) are moot without traverse.

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842